AGREEMENT This Agreement (the “Agreement”), dated as of the 1st day of December, 2000, is made by and among Nationwide Financial Services, Inc. (“NFS”) and WADDELL & REED, INC. (“W&R”); WHEREAS, W&R is the distributor for the Funds set forth on Exhibit A, (the “Funds”) which may be amended from time to time; and WHEREAS, NFS provides services to the owners of certain variable annuity contracts (the “Contracts”) issued by Nationwide Life Insurance Company (Nationwide”) through the Nationwide separate account (the “Variable Account”) set forth on Exhibit A and; WHEREAS, the Funds will be included as underlying mutual fund options for the Contracts issued by Nationwide through the Variable Account pursuant to a Fund Participation Agreement previously entered into by W&R, the Funds, and Nationwide (the “Fund Participation Agreement”); and NOW, THEREFORE, the Funds will be available for purchase and sale by Variable Account, subject to the following conditions: 1.NFS agrees to provide administrative and shareholder services for the Contract owners/participants of the Variable Account who choose the Funds as underlying investment options in the Contracts.Such services will include those described on Exhibit B. 2.NFS shall not bear any of the expenses for the cost of registration of the Funds’ shares, drafting or typesetting of the Funds’ prospectuses, proxy materials, and preparation of reports and other related statements and notices required by law, except as described on Exhibit B; provided, however, that nothing contained in this Agreement shall affect the obligations of any Nationwide company or affiliate pursuant to any other agreement with W&R. 3.In consideration for administrative and shareholder services to be provided by NFS, or its subsidiaries, to the Contract owner/participants pursuant to this Agreement, W&R will calculate and pay, or cause one of its affiliates to pay, and NFS will be entitled to receive from W&R a fee (“Service Fee”) at an annualized rate equal to XX basis points of the average daily unit value of each Fund held by the Variable Account during the period in which they were earned. 4.The Service Fees will be paid to NFS by electronic funds transfer as soon as practicable, but no later than 30 days after the end of the period in which they were earned.The Service Fees will be paid on a quarterly basis.The Service Fee payment will be accompanied or preceded by a statement showing the calculation of the amounts being paid by W&R for the relevant period and such other supporting data as may be reasonably requested by NFS. 5.The Service Fee shall be paid either by W&R or one of its affiliates from general operating funds or administrative services fees, as applicable. 6.The Service Fee shall be calculated as an annualized percentage (as described above) of the average daily unit value of the Funds under the Contracts issued by the Variable Account for the applicable period.The average daily unit value shall be computed by totaling the daily unit values for each Fund for the applicable period and dividing it by the number of days in the period. 7.The parties agree that a Service Fee will be paid to NFS according to this Agreement with respect to each Fund as long as shares of such Fund are held by the Variable Account and NFS continues to provide the services to contract owners described in Exhibit B, unless otherwise mutually agreed upon by the parties.This provision will survive termination of this Agreement and the termination of the Fund Participation Agreement. 8.The parties agree to review the information contained in the Agreement once per calendar year and agree to make any necessary adjustments as agreed upon by the parties as timely as possible.The parties understand, notwithstanding the prior sentence, that the Agreement (including any Exhibits) may be amended, by written amendment signed by the parties, at any time upon request of either party. 9.This Agreement may be terminated by either party at least 90 days’ written notice to the other.In addition, NFS or W&R may terminate this Agreement immediately upon written notice to the other; (1) if required by any applicable law or regulation; (2) if W&R or NFS engages in any material breach of this Agreement; (3) in the event of an assignment as defined by Section 2(a)(4) of the Investment Company Act of 1940; or (4) as to a Fund, in the event it terminates its Service Plan, if applicable.This Agreement will terminate immediately and automatically with respect to Funds held in the Variable Account upon the termination of the Fund Participation Agreement and in such event no notice is required under this Agreement. 10.Each notice required by this Agreement shall be given by wire and confirmed in writing to: If to NFS:With a copy to: Nationwide Financial Services, Inc.Nationwide Financial Services, Inc. One Nationwide PlazaOne Nationwide Plaza 1-09-V3 Columbus, Ohio 43215Columbus, Ohio 43215 Attention: Compliance OfficerAttention: Director – Securities If to W&R:With a copy to: Waddell
